TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 28, 2015



                                      NO. 03-14-00690-CV


                                          A. E., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




          APPEAL FROM 119TH DISTRICT COURT OF RUNNELS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the termination decree signed by the district court on October 23, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s termination decree. Therefore, the Court affirms the district

court’s termination decree.      Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.